 Case
 Case4:20-cv-00980-ALM-KPJ
      4:20-cv-00980-KPJ Document
                            Document
                                 35 Filed
                                     22 (Ex
                                          04/22/21
                                            Parte) Page
                                                   Filed 04/07/21
                                                         1 of 3 PageID
                                                                   Page#:1237
                                                                          of 1
                              PageID #: 139


                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      SHERMAN                DIVISION



Paul Morinville                                        §
                                                       §
vs.                                                    §            CASE NO. 4:20-cv-00980-ALM-KPJ
                                                       §
Overwatch Digital Health, Inc., et al
                                                       §




          CONSENT TO PROCEED BEFORE UNITED STATES MAGISTRATE JUDGE


        In accordance with the provisions of 28 U.S.C. Section 636(c), you are hereby notified that a United
States magistrate judge of this district court is available to conduct any or all proceedings in this case
including a jury or nonjury trial, and to order the entry of a final judgment. Exercise of this jurisdiction by
a magistrate judge is, however, permitted only if all parties voluntarily consent. You may, without adverse
substantive consequences, withhold your consent, but this will prevent the court’s trial jurisdiction from being
exercised by a magistrate judge.

         An appeal from a judgment entered by a magistrate judge shall be taken directly to the United States
court of appeals for this judicial circuit in the same manner as an appeal from any other judgment of a district
court.


                                                  NOTICE

        In accordance with the provisions of 28 U.S.C. 636(c), the parties in this case hereby voluntarily
consent to have a United States magistrate judge conduct any and all further proceedings in the case,
including trial, order the entry of a final judgment, and conduct all post-judgment proceedings.

        Signatures                                 Party Represented                          Date

                                           Overwatch Digital Health, Inc.             April 07, 2021




Dated: April 07, 2021
Case
Case4:20-cv-00980-ALM-KPJ
     4:20-cv-00980-KPJ Document
                           Document
                                35 Filed
                                    28 (Ex
                                         04/22/21
                                           Parte) Page
                                                  Filed 04/09/21
                                                        2 of 3 PageID
                                                                  Page#:1238
                                                                         of 1
                             PageID #: 219



                                  UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TEXAS
                                                                                     PILED
                                      SHERMAN DIVISION                                      PR 0 9 20
                                                                                                  S District Court
                                                                                       Clerk, U
                                                                                                  District of Texas
                                                                                       Eastern

MORINVILLE §

vs.                                      §                          CASE NO. Case No. 20-cv-00980-

OVERWATCH DIGITAL HEALTH, INC. §
ET. AL,




           CONSENT TO PROCEED BEFORE UNITED STATES MAGISTRATE JUDGE


        In accordance with the provisions of 28 U.S.C. Section 636(c), you are hereby notified that a United
States magistrate judge of this district court is available to conduct any or all proceedings in this case
including a jury or nonjury trial, and to order the entry of a final judgment. Exercise of this jurisdiction by
a magistrate judge is, however, permitted only if all parties voluntarily consent. You may, without adverse
substantive consequences, withhold your consent, but this will prevent the court s trial jurisdiction from being
exercised by a magistrate judge.

         An appeal from a judgment entered by a magistrate judge shall be taken directly to the United States
court of appeals for this judicial circuit in the same manner as an appeal from any other judgment of a district
court.




                                                  NOTICE

        In accordance with the provisions of 28 U.S.C. 636(c), the parties in this case hereby voluntarily
consent to have a United States magistrate judge conduct any and all further proceedings in the case,
including trial, order the entry of a final judgment, and conduct all post-judgment proceedings.

                                                   Party Represented                              Date

                                           Paul Morinville                            7APR2021




Dated: 7APR2021
Case
Case4:20-cv-00980-ALM-KPJ
     4:20-cv-00980-KPJ Document
                           Document
                                35 Filed
                                    34 (Ex
                                         04/22/21
                                           Parte) Page
                                                  Filed 04/20/21
                                                        3 of 3 PageID
                                                                  Page#:1239
                                                                         of 1
                             PageID #: 236


                                  UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TEXAS
                                     SHERMAN         DIVISION



MORINVILLE                                             §
                                                       §
vs.                                                    §            CASE NO. 20-cv-00980-ALM-KPJ
                                                       §
OVERWATCH DIGITAL HEALTH, INC.,                        §
ET AL.,



          CONSENT TO PROCEED BEFORE UNITED STATES MAGISTRATE JUDGE


        In accordance with the provisions of 28 U.S.C. Section 636(c), you are hereby notified that a United
States magistrate judge of this district court is available to conduct any or all proceedings in this case
including a jury or nonjury trial, and to order the entry of a final judgment. Exercise of this jurisdiction by
a magistrate judge is, however, permitted only if all parties voluntarily consent. You may, without adverse
substantive consequences, withhold your consent, but this will prevent the court’s trial jurisdiction from being
exercised by a magistrate judge.

         An appeal from a judgment entered by a magistrate judge shall be taken directly to the United States
court of appeals for this judicial circuit in the same manner as an appeal from any other judgment of a district
court.


                                                  NOTICE

        In accordance with the provisions of 28 U.S.C. 636(c), the parties in this case hereby voluntarily
consent to have a United States magistrate judge conduct any and all further proceedings in the case,
including trial, order the entry of a final judgment, and conduct all post-judgment proceedings.

        Signatures                                 Party Represented                          Date

/s/Lenard M. Parkins                       BioEye LTD                                 April 20, 2021
/s/Lenard M. Parkins                       Clive Barrett                              April 20, 2021
/s/Lenard M. Parkins                       Emmanuel Correia                           April 20, 2021
/s/Lenard M. Parkins                       Rision Limited                             April 20, 2021


Dated: April 20, 2021
